8 F.3d 358
UNITED STATES of America, Plaintiff-Appellee,v.John L. TINCHER, William K. Tincher, and James E. Acord,Defendants-Appellants.
Nos. 92-3796 to 92-3798.
United States Court of Appeals,Sixth Circuit.
Dec. 21, 1993.

Before:  KEITH and SUHRHEINRICH, Circuit Judges;  and, LIVELY, Senior Circuit Judge.

ORDER

1
Upon consideration of the petitions for rehearing filed separately by defendants-appellants John L. Tincher and James E. Acord on November 3 and November 5, 1993, respectively, the petitions are ORDERED denied.


2
The previous opinion and judgment of this Court filed on October 22, 1993 and reported at 8 F.3d 350 is ORDERED withdrawn and is replaced by an unpublished per curiam opinion.